     Case: 1:17-cv-08429 Document #: 38 Filed: 10/18/18 Page 1 of 1 PageID #:558

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Malibu Media, LLC
                                 Plaintiff,
v.                                                    Case No.: 1:17−cv−08429
                                                      Honorable Gary Feinerman
Donald Adams, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 18, 2018:


       MINUTE entry before the Honorable Gary Feinerman:Status hearing held. Motion
hearing held. For the reasons stated on the record, Plaintif's motion for voluntary dismissal
with prejudice of Plaintiff's claims and to dismiss Defendant's counterclaims [26] is
granted. Plaintiff's claims are dismissed with prejudice, and Defendant's counterclaims are
dismissed as moot. The dismissal is without prejudice to Defendant moving for attorney
fees and costs under Section 505 of the Copyright Act and 28 U.S.C. 1920. Civil case
closed.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
